Title: From George Washington to Nicholas Cooke, 1 April 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Head Quarters Cambridge 1st April 1776

I have this moment received your favour of Yesterday by Express and shall take every necessary Step to send you all the reinforcement I possibly can, and that without delay. General Green was to have march’d this day with five Regiments for Norwich by way of Providence. I have ordered him to hasten his March—General Sullivan with six Regiments sett of last Friday Evening for Norwich. I have sent an Express after him, Ordering him to file off his Brigade for Providence. If the Alarm should prove false, I must request the favour of you to send an Express to meet General Sullivan and Order him to continue his route.

I am unacquainted with the Situation of Rhode Island and cannot tell how far it may be supported but should think it adviseable immediatly to take the Stock from that and the neighbouring Islands to prevent the Enemy from getting a supply of fresh Provisions, which perhaps is their Object. I make no doubt you will take every necessary precaution to stop their progress, and you may depend upon being supported as far as is in my power.
If it should be certain that the Ministerial Army intend to effect a landing upon Rhode Island, I shall soon be with you. In the mean time I beg you will send me constant and particular Accounts of all Occurrences that you may think worth communicateing. I am Sir Your most obedient humble Servant,

G.W.


P.S. Upon second Consideration I must request you at all Events to send an Express immediately to General Sullivan, whether the Alarm should prove true or false.
also wrote him to send Teams or Waggons—Sent Genl Sullivans Letter inclosd.

